          Case 4:20-cv-05154-SMJ   ECF No. 67    filed 01/22/21   PageID.517 Page 1 of 2



                                                                                  FILED IN THE

1                                                                             U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON




2                                                                        Jan 22, 2021
                                                                             SEAN F. MCAVOY, CLERK


3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     WILLIAM EUGENE MARTIN a/k/a                  No. 4:20-cv-05154-SMJ
5    Lillian Martin,
                      Plaintiff,                  ORDER DISMISSING CASE
6
                   v.
7
     JEFFREY A. UTTECHT, STEPHEN
8    BOLINGER, JERRY WONDERS,
     SHAWNA NISSEN, and JOSHUA
9    CRUGER,

10                              Defendants.

11

12           On January 21, 2021, Plaintiff filed a Motion to Dismiss, ECF No. 66.

13   Consistent with Plaintiff’s request and Federal Rule of Civil Procedure 41(a)(2), IT

14   IS HEREBY ORDERED:

15           1.    Plaintiff’s Motion to Dismiss, ECF No. 66, is GRANTED.

16           2.    All claims are DISMISSED WITHOUT PREJUDICE, with all

17                 parties to bear their own costs and attorney fees.

18           3.    All pending motions are DENIED AS MOOT.

19           4.    All hearings and other deadlines are STRICKEN.

20   //




     ORDER DISMISSING CASE – 1
       Case 4:20-cv-05154-SMJ     ECF No. 67    filed 01/22/21   PageID.518 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel and pro se Plaintiff.

4          DATED this 22nd day of January 2021.

5
                         _________________________
6                        SALVADOR MENDOZA, JR.
                         United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
